Citation Nr: 1126812	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-22 801	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for right thigh cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1993 to July 1995.

This appeal to the Board of Veterans Appeals (Board) arises from May and October 2007 rating actions that denied service connection for tinea pedis and right thigh cellulitis.

In April 2011, the Veteran and her mother testified at a Board hearing before the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished. 

2.  According to competent medical opinion, the veteran's bilateral foot tinea pedis is related to her military service.

3.  The Veteran was treated in service for right thigh cellulitis.

4.  According to competent medical opinion, the inservice right thigh cellulitis resolved without residuals, and is not currently objectively demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinea pedis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for right thigh cellulitis are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify her of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service connection for tinea pedis, the Board finds that all notification and development action needed to render a fair decision on that claim on appeal has been accomplished.

With respect to the claim for service connection for right thigh cellulitis, the Board finds that all notification and development action needed to render a fair decision on that claim on appeal has been accomplished.

A January 2007 pre-rating RO letter informed the Veteran of the VA's responsibilities to notify and assist her in her claim, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, she was afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support her claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2007 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support her claim, such as medical records (including private medical records), if she gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2007 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by her and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the January 2007 document meeting the VCAA's notice requirements was furnished to the Veteran before the May and October 2007 rating actions on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished her notice pertaining to the effective date information in the January 2007 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claim for service connection for right thigh cellulitis currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate her claim, to include furnishing a comprehensive VA examination in September 2007.  A transcript of the April 2011 Board hearing testimony of the Veteran and her mother has been associated with the claims folder and considered in adjudicating this claim.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  
          
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim for service connection for right thigh cellulitis on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  


II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

A.  Service Connection for Tinea Pedis

The Veteran contends that she suffers from tinea pedis (athlete's foot) which had its onset in service.  She gave testimony to this effect at the Board hearing.

The service medical records show an assessment of left foot tinea pedis in April 1995.

On June 1995 separation examination, the Veteran gave a history of foot trouble; the examiner noted chronic athlete's foot.  The skin was normal on examination.

On September 2007 VA dermatological examination, the physician reviewed the claims folder and the service medical records showing tinea pedis in 1995.  The Veteran gave a history of the inservice onset in 1993 of a pruritic eruption of the feet, diagnosed in service as tinea pedis.  The examiner noted that the condition was continuous and stable.  Current examination showed mild bilateral plantar hyperkeratosis with fissuring and scale in the bilateral 4-5 toe webs.  The diagnosis was tinea pedis, which the physician opined was more likely than not related to the veteran's military service. 

In June 2007, the veteran's husband stated that the Veteran told him that her athlete's foot began in military service, and that he also suffered from athlete's foot.

At the April 2011 Board hearing, the veteran's mother testified that she knew that the Veteran had had athlete's foot since military service.

In view of the service medical records documenting the veteran's tinea pedis, and an examiner's notation of a chronic condition on separation examination; the post-service lay and medical evidence and hearing testimony indicating continuing tinea pedis from military service up to the present time; and the 2007 VA physician's opinion linking the veteran's current bilateral tinea pedis to her military service, the Board finds that the criteria for direct service connection for bilateral tinea pedis are met.  

B.  Service Connection for Right Thigh Cellulitis

The Veteran contends that she suffers from recurring right thigh pain, swelling, and erythema that she attributes to cellulitis of service origin.  She gave testimony to that effect at the April 2011 Board hearing.

A review of the service medical records discloses that the Veteran was seen in August 1993 with a 3-day history of right thigh pain after physical training.  After examination, the assessment was cellulitis.

On June 1995 separation examination, the Veteran gave a history of swollen or painful joints; the examiner noted right anterior thigh cellulitis of unknown etiology.  The lower extremities were normal on examination.

On September 2007 VA orthopedic examination, the physician reviewed the claims folder and the service medical records, and noted treatment in August 1993 for cellulitis/inguinal adenopathy of the right thigh.  With resolution of symptoms from this episode, the doctor noted that she had no further evaluation or treatment for this thigh condition in service.  She currently complained of episodic, low-grade right thigh soreness which did not significantly compromise function.  After examination which showed no thigh tenderness, swelling, or inflammation, and no sensory anomaly involving the cutaneous nerves of the thigh, the diagnosis was thigh cellulitis by history, no longer active.  The physician commented that there was no current evidence of cellulitis, nor was the history consistent with recurrent bouts of cellulitis.  There was no orthopedic pathology currently demonstrated on examination, nor could he offer an orthopedic diagnosis to account for the veteran's complaint of thigh pain.

At the April 2011 Board hearing, the Veteran testified that she did not currently have right thigh cellulitis.

The aforementioned evidence reveals that the veteran's single episode of right thigh cellulitis in service resolved without residuals, and that such cellulitis is not currently objectively demonstrated.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, there is no competent evidence that shows the existence of a current disability for which service connection is sought (and hence, no evidence of a nexus between any such disability and service), there can be no valid claim for service connection.  See Gilpin v. West,  155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent medical evidence since military service does not show the current existence of right thigh cellulitis, the Board finds that service connection therefor is not warranted. 

In reaching this conclusion, the Board accords great probative value to the September 2007 VA physician's finding that the veteran's inservice cellulitis symptoms resolved without residuals.  That conclusion was arrived at after a thorough and comprehensive review of the claims folder containing service and post-service medical records and the veteran's actual medical history, and current examination of the Veteran.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the 2007 VA physician's findings, observations, and conclusions to be dispositive of the question of service connection for right thigh cellulitis, and that these most persuasive, expert medical observations and opinion militate against the claim.  See Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition to the medical evidence, the Board has considered the veteran's assertions and testimony; however, such do not provide any basis for allowance of the claim for service connection for right thigh cellulitis.  While the Veteran may believe that her current right thigh symptoms are is related to her military service, there is no persuasive medical support for such contention.  The Board emphasizes that the appellant is competent to offer evidence as to facts within her personal knowledge, such as her own symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without the appropriate medical training or expertise, the appellant simply is not competent to render an opinion on medical matters as the relationship between her current right thigh symptoms and the cellulitis found in service many years ago in 1993.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, her assertions in this regard have no probative value.  As medical questions of diagnosis and etiology are controlling in the disposition of this claim for service connection for right thigh cellulitis, the credibility of the lay evidence of record, including the veteran's statements, is not otherwise at issue.

Under these circumstances, the Board concludes that service connection for right thigh cellulitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for tinea pedis is granted.

Service connection for right thigh cellulitis is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


